Title: To George Washington from James Seagrove, 24 July 1789
From: Seagrove, James
To: Washington, George



Sir
Savannah 24th July 1789

Having been lately informed that the nomination of Persons for appointments under Congress, rests with your Excellency is the reason of my thus intruding on your time which I am convinced must otherwise be fully employed.
I think it highly probable that lapse of time since I had the honor of being known by you at New York, and afterwards during part of the Campain before Boston you must have lost recollection of such a person. Since that period I have ever been a Zealous supporter of the Libertyes of this Country in the line of my Profession as a Merchant, as well as that of a Soldier whenever opportunity offered.
I will not take up your Excys time with a detail of what I have done and suffered for the United States, or my pretentious Qualifycations &c. for the Office I am about to solicit, but beg

leave to refer you for information on those points to the undermentioned Senators and representatives.
The office I am a Candidate for, is that of Collector of the Imposts for the State of Georgia under Congress—Should your Excellency receive such testimonials from the Gentlemen refered to, or others, as may Induce you, to think me deserving of the important trust, I shall esteem it a happiness, and my utmost endeavour will be used in serving my Country with Honor and integrity. I am with every Sentiment of Respect and Esteem Your Excellencyes Devoted obedt Hble Sert
Js Seagrove


The Honorable
Perce Butler
from
So. Carolina



Robert Morris

Pensylvania



S.W. Johnson

Connecticut



Jeremiah Wadsworth

Connecticut



Adanus Burke

So. Carolina



Thomas Fitzsiomons

Pensylvania



George Mathews
}
Georgia



James Jackson



Abm Baldwin


Majr Genl Benjn Lincon should he be in New York.


